Citation Nr: 1120763	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  05-13 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic cardiac disability to include non-ischemic cardiomyopathy and congestive heart failure.

2.  Entitlement to service connection for a chronic disability manifested by joint pain to include rheumatoid arthritis.

3.  Entitlement to service connection for a chronic disability of the hands and wrists to include carpal tunnel syndrome and de Quervain's syndrome.

4.  Entitlement to service connection for a chronic sinus disability to include sinusitis.

5.  Entitlement to service connection for a chronic gastrointestinal disability to include gastroenteritis and gastroesophageal reflux disease (GERD).

6.  Entitlement to an initial disability evaluation in excess of 10 percent for service-connected right knee patellofemoral syndrome.

7.  Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected left knee patellofemoral syndrome.

8.  Entitlement to an initial compensable disability evaluation for service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from July 1959 to July 1984.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2008.  This matter was originally on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In June 2007, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a chronic cardiac disability, a chronic disability manifested by joint pain, a chronic disability of the hands and wrists, and a chronic gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's chronic sinusitis is related to active service.

2.  During the appeal period, the Veteran's right knee patellofemoral syndrome has at its worst, been manifested by flexion limited to 124 and nearly full extension, no objective evidence of instability or additional limitation of motion due to pain or flare-ups.

3.  During the appeal period, the Veteran's left knee patellofemoral syndrome has at its worst, been manifested by flexion limited to 98 degrees and nearly full extension, no objective evidence of instability or additional limitation of motion due to pain or flare-ups.

4.  During the appeal period the Veterans migraine headache attacks are very frequent, completely prostrating and prolonged, and are productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Chronic sinusitis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for an evaluation in excess of 10 percent for right knee patellofemoral syndrome have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).

3.  The criteria for an evaluation in excess of 10 percent for left knee patellofemoral syndrome have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).

4.  The criteria for an evaluation of 50 percent, but no higher, for migraine headaches have been met throughout the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's March 2008 Remand, the Appeals Management Center (AMC) obtained the Veteran's service medical records, Social Security Administration (SSA) records, VA treatment records; scheduled VA examinations for the Veteran's service-connected knee disabilities and migraine headaches; readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below; and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's March 2008 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Recharacterization of Issues on Appeal

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which emphasized that although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Thus, as the Board will analyze the Veteran's current claims under this framework, the Veteran's original claim for rheumatoid arthritis has been recharacterized as a claim for disability manifested by joint pain to include rheumatoid arthritis; the Veteran's original claims for gastroenteritis and GERD have been recharacterized as a claim for a gastrointestinal disability to include gastroenteritis and GERD; the Veteran's original claims for carpal tunnel and deQuervain's syndrome have been recharacterized as a claim for a chronic disability of the hands and wrists to include carpal tunnel syndrome and de Quervain's syndrome.  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in December 2001, September 2003, May 2005, May 2008, July 2008, and August 2008 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, the letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The May 2008 letter specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and SSA records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in June 2002, August 2008, and February 2010.  38 C.F.R. § 3.159(c)(4).  

The June 2002, August 2008, and February 2010 VA examiners addressed the severity of the Veteran's service-connected bilateral knee and headache disabilities in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The February 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The Veteran's service treatment records indicate that the Veteran presented with possible broken nose in September 1962 -- the Veteran's nasal septum was noted to be deviated to the left with boggy mm.  In November 1974, the Veteran was referred from Dental for consultation as the Veteran presented with a history of chronic "bad taste" in his mouth for at least three years and the provider could find no dental etiology.  Provisionally diagnosed with chronic sinusitis.  Consultation report noted symptoms comportable with chronic sinusitis.  In May 1975, ENT consultation report noted fracture of nose 10 years prior with breathing problems since.  Impression was deviated nasal septum.  In September 1975, the Veteran underwent Septoplasty.  Sinus x-rays in May 1978 were normal.  

The Veteran underwent VA examination in May 2002.  Physical examination indicated a greater than 90 percent occlusion at rest with bilateral contralateral nasal obstruction testing.  The examiner noted that the Veteran was having no sinusitis problems at that time.  Diagnosis was chronic, nonallergic, infectious sinusitis occurring approximately three to four times per year requiring antibiotics but never incapacitating.  Rhinoseptoplasty in 1975 with some improvement in his breathing.  The examiner noted that the sinuses involved were the frontal sinuses and ethmoid sinuses bilaterally.  The examiner noted that this was a chronic, service connected, intermittently recurrent, but not incapacitating condition.

Thus, there is evidence of sinusitis, and indeed a diagnosis of chronic sinusitis, in service, evidence of chronic sinusitis in May 2002, and a medical nexus opinion linking the current chronic nonallergic infectious sinusitis to the Veteran's military service.
     
Accordingly, the Board concludes that the preponderance of the evidence supports the claim for service connection for chronic sinusitis.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for right and left knee patellofemoral syndrome and migraine headaches.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Patellofemoral Syndrome

The Veteran's bilateral patellofemoral syndrome disabilities have each been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260 for limitation of leg flexion.  Normal (full) range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of a leg (knee) is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees. 38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees. 38 C.F.R. § 4.71a, Code 5261.    

At the May 2002 VA examination, physical examination of the knees demonstrated right knee flexion to 124 degrees and extension to minus 2 degrees and left knee flexion to 98 degrees and extension to minus 2 degrees. 

At the August 2008 VA examination, physical examination of the knees demonstrated right knee flexion to 135 degrees with pain beginning at 120 degrees, right knee extension to zero degrees with pain beginning at -10 degrees, left knee flexion to 135 degrees with pain beginning at 125 degrees, and left knee extension to zero degrees with pain beginning at -12 degrees.

At the February 2010 VA examination, physical examination of the knees demonstrated flexion of both knees to 140 degrees and extension to zero degrees.

As flexion for both knees has not been shown to have been limited to 30 degrees or less, a higher rating under Diagnostic Code 5260 is not warranted; and as extension for both knees has not been limited to 15 degrees or more, a higher rating under Diagnostic Code 5261 is not warranted.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

At the August 2008 VA examination, the Veteran reported that he used a cane, was unable to stand for more than 10 to 15 minutes, and was unable to walk more than a few yards.  The Veteran also reported pain, stiffness, repeated effusion, redness, swelling, and tenderness.  The Veteran reported severe flare-ups weekly which caused him to get off of his feet.  However, on repetitive testing, range of motion values were unchanged from baseline values reported and no pain, fatigue, weakness or incoordination was noted.  

At the February 2010 VA examination, the Veteran reported using a cane and a knee brace.  The Veteran reported that he was unable to stand for more than a few minutes and unable to walk more than a few yards.  The examiner noted that there was objective evidence of pain following repetitive motion but that there was no additional limitation after three repetitions of range of motion.  
  
Thus, as there is no objective evidence of functional loss of motion to 30 degrees of flexion or 15 degrees of extension, the Board finds that any functional impairment due to pain is adequately compensated by the 10 percent ratings currently assigned for both knees.

Separate ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  In this case, however, as set forth above, the evidence does not show that either right or left knee flexion or extension is limited to the extent necessary to meet the criteria for a separate compensable rating.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is x-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 for other impairment of the knee, 10, 20, and 30 percent ratings are warranted for slight, moderate, and severe recurrent subluxation or lateral instability, respectively.  However, despite the fact that the Veteran reported giving way of the right knee and instability of the left knee and that he uses knee braces and a cane, at the August 2008 and February 2010 VA examinations, physical examination demonstrated no instability of either knee.  The medical evidence is assigned greater probative weight in determining whether reported symptoms are related to instability.  The veteran may report symptoms but competent medical authority is required to relate such symptoms to underlying causation.  Here competent medical authority has dissociated reported symptoms from instability.  Accordingly, a preponderance of the evidence is against a finding that instability exists.

The Board has also considered the applicability of an alternative diagnostic code for evaluating the Veteran's right and left knee patellofemoral syndrome, but finds that no higher rating is assignable as Diagnostic Code 5256 requires ankylosis and Diagnostic Code 5258 requires dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, clearly not present in this case.

Applying all of the appropriate diagnostic codes, the objective assessment of the Veteran's current service-connected bilateral patellofemoral syndrome suggests that he does not have sufficient symptoms so as to warrant a rating in excess of 10 percent for either knee.  There are no identifiable periods of time during which the Veteran's right or left knee disabilities have been shown to be disabling to a degree that would warrant disability evaluation in excess of 10 percent, and thus higher "staged ratings" are not warranted.

Migraine Headaches

The Veteran's service-connected migraine headaches have been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.124, Diagnostic Code 8100 for migraine.  Under this diagnostic code, a 10 percent disability rating is warranted where there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent disability rating for migraines is warranted where there are characteristic prostrating attacks occurring on an average of once a month over the last several months.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants a 50 percent evaluation.  

The rating criteria do not define "prostrating."  The Board additionally observes that the Court has not undertaken to define "prostrating."  See Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quoted Diagnostic Code 8100 verbatim but did not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), "prostration" is defined as "extreme exhaustion or powerlessness;" and according to STEDMAN'S MEDICAL DICTIONARY 1461 (27th Ed. 2000), "prostration" is defined as "a marked loss of strength, as in exhaustion."

At the June 2002 VA neurological examination, the Veteran reported aura, photophobia, phonophobia, nausea without vomiting.  The Veteran reported that when he gets a headache, he likes to go to a cool, dark room, isolate himself, cover his eyes, and try to rest.  The Veteran reported taking Fiorinal which was noted to work without side effects.  The Veteran reported that his headaches are approximately 10/10 in severity and feels like a "red hot ice pick" occurring frequently.  The examiner noted that the Veteran was unable to do anything during his migraine headache attacks and that they were entirely incapacitating.  

In February 2004, the Veteran presented testimony at an RO hearing that he sometimes got one to two headaches per week and that if he was lucky, he would go maybe two weeks without any.

In June 2007, the Veteran presented testimony at the travel board hearing that he has one or two debilitating cluster migraine headaches per week.

At the August 2008 VA examination, the Veteran reported one to two prostrating headaches per week.  He also noted that the usual duration of the headache was hours and that he took two Oxycodone 5/325 at onset and than one additional if headache persisted.  The VA examiner noted that there was good response to treatment with side effect of drowsiness.  The examiner noted significant effects on usual occupation resulting in increased absenteeism and causing decreased concentration, poor social interactions, and pain.   

At the February 2010 VA examination, the Veteran reported getting three to four prostrating headaches per month lasting several hours which start over the left eye, jump to the back of head, and then to the right frontal region.  The Veteran reported that it was a burning pain associated with nausea, dizziness and occasional vomiting as well as photophobia and phonophobia.  The Veteran reported that he had not seen anyone for headaches for many years, that his current medication was Percocet, and that he had good response with no side effects.  The VA examiner noted significant effects on usual occupation resulting in increased absenteeism and causing decreased concentration and pain.  The examiner also noted that the Veteran's service-connected migraines resolve with appropriate treatment and that he was able to maintain full time employment for many years with this condition.  

In weighing the clinical evidence of record, the Board finds that, with resolution of doubt in the Veteran's favor, an evaluation of 50 percent for the Veteran's migraine headaches is warranted for the rating period on appeal.  The record demonstrates that the Veteran does experience chronic, prostrating headaches that occur anywhere from one to two times per week lasting hours.  The Board notes that the frequency, duration, severity, and impairment caused by the disorder are based on lay statements by the Veteran.  The Veteran is competent to report these observable symptoms and their effects, and the Board concludes that his reports are essentially credible because they have been consistent and accepted by VA examiners. 

There are no identifiable periods of time during which the Veteran's migraine headaches have been shown to be disabling to a degree that would warrant disability evaluation other than 50 percent, and thus "staged ratings" are not warranted.

This is the maximum evaluation that may be assigned under Diagnostic Code 8100.  The Board has also considered the applicability of an alternative diagnostic code for evaluating the Veteran's migraine headaches, but finds that no other diagnostic code is more appropriate for rating the Veteran's headache disability.

Other Considerations

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected bilateral patellofemoral syndrome or migraine headaches present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The disabilities do not result in symptoms not contemplated by the criteria in the rating schedule.  Hence the Board is not required to remand these issues to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation. 


ORDER

Entitlement to service connection chronic sinusitis is granted.

Entitlement to an initial disability evaluation in excess of 10 percent for service-connected right knee patellofemoral syndrome is denied.

Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected left knee patellofemoral syndrome is denied.

Entitlement to an initial 50 percent evaluation throughout the appeal, but no higher, for service-connected migraine headaches is granted.


REMAND

The Veteran underwent VA examination in June 2002.  The VA examiner addressed the etiology of the Veteran's current cardiac disorders, joint pain, and hand and wrist disabilities in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  However, the examiner stated that the claims file was present but that he only reviewed portions of it.  

The United States Court of Appeals for Veterans Claims (Court) has held that "[w]here, as here, the record before the [Board] was clearly inadequate, remand . . . is required."  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  The Court has also held that the "fulfillment of the statutory duty to assist . . . includes the conduct of a thorough and contemporaneous medical examination. . . ."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Although the Veteran was afforded a VA examination in conjunction with his claims, it does not appear that the Veteran's claims file was thoroughly reviewed.  As such, all available evidence may not have been considered.  Likewise, pertinent facts may not have been identified, evaluated, and weighed.  

In this regard, the Board notes that the May 2002 VA examiner noted, "In May of 1984 just prior to leaving the service, [the Veteran] was hospitalized in Boston, Massachusetts.  He spent one week in the CICU, was diagnosed as having had a myocardial infarction and treated with streptokinase.  It was reported to him that they opened his coronary artery thrombosis and after he was discharged, he went on to retire in August of that year, approximately three months later."

The Veteran's service treatment records, and more specifically, a June 19, 1984, Narrative Summary (Clinical Resume), indicate that the Veteran was well until May of 1984 when he developed heavy substernal pressure and pain radiating to his back.  It was felt to be a myocardial infarction for which he was hospitalized and even received a streptokinase drip.  However, EKG, enzymes and stress tests suggested no myocardial infarction had occurred.  An outpatient oral cholecystrogram was not visualized and the ultrasound showed definite gallstones.  Since discharged from the hospital for a possible MI, he has had continued intermittent substernal pain.  ... On June 15th, the patient underwent a cholecystectomy for cholelithiasis and chronic cholecystitis. ... The substernal pain he had on admission had resolved.  Diagnoses revised to cholelithiasis.

In fact, the Discharge Summary dated May 14, 1984 noted that the admitting diagnosis was acute myocardial infarction but the discharge diagnosis was chest pain, MI ruled out and known Type IV hyperlipidemia. 

A May 23, 1984, Consultation sheet indicated that the Veteran had been hospitalized for suspected MI, that the Veteran was two weeks from retiring and needed a medical evaluation of status.  The Consultation Report noted that the Veteran's physician had been contacted and that the Veteran had been initially treated with streptokinase because of impressive presentation.  The Veteran's physician stated that even though he was convinced that the Veteran had coronary etiology to his massive chest pain, there was no objective evidence to substantiate that diagnosis including an EKG during pain before any medication.

A June 1, 1984 Internal Medicine Clinic Record noted that the Veteran had been recently hospitalized from May 14 to May 21, 1984, for chest pain and that a myocardial infarction was ruled out.

In this case, although the VA examiner noted that he reviewed portions of the claims file, he did not specifically note any of the numerous service treatment records with regard to his May 1984 hospitalization or service treatment records noting complaints of chest pain. 

With respect to joint pain and rheumatoid arthritis, the examiner stated that the Veteran has been reported on his worksheet to have rheumatoid arthritis but that he doubted very, very seriously that the Veteran had rheumatoid arthritis or has ever had rheumatoid arthritis for many reasons including the fact that his rheumatoid factor was negative, his ANA was negative, and a sed rate was negative.  The examiner noted that the Veteran did not have any chronic signs or symptoms of rheumatoid arthritis.  However, the examiner also noted, "If rheumatoid arthritis does exist, it is almost "silent" at this time and for any remaining signs or symptoms as well."

Although the VA examiner noted that he reviewed portions of the claims file, he did not note any of the service treatment records that reference rheumatoid arthritis or complaints of joint pain.  

These records indicate that in May 1982, the Veteran presented for follow up of arthritis.  At that time the Veteran had pain in his left arm and could not raise it above shoulder level, and both hips were painful.  The record noted that the Veteran had a history of degenerative and rheumatoid arthritis.  Diagnosis was mild degenerative changes and spasms in hips.  In that same month, it was noted that all tests and x-rays showed negative but that the Veteran complained of joint pain and had a history of joint pain for several years.  

A June 28, 1982, Consultation Report notes that the Veteran had questions of previous diagnosis of rheumatoid arthritis but that there was nothing in the chart to substantiate that.  Impression was early degenerative arthritic complaints.  It was noted, "Doubt rheumatoid in any form."  

In June 1983, the Veteran presented with report of recent musculoskeletal trauma to the right ankle and lumbosacral spine.  It was noted that recent orthopedic consultation suggested no real disorder, and specific therapy was not indicated.  It was noted that morning stiffness in hands occurred regularly.  Assessment was acute contusion with strain of lumbosacral spine, degenerative disc disease of lumbosacral spine by history with radiculopathy, rheumatoid component related to above said to exist.

In February 1984, the Veteran presented to rheumatology with complaint of joint pain especially in his hips and shoulders.  It was noted that the Veteran was diagnosed with rheumatoid arthritis in 1971.  The rheumatology attending's assessment was that the cause of the symptoms was unclear at that point, that they might be related to hyperlipidemia but no proof of rheumatoid arthritis.
 
With respect to hand and wrist complaints, the VA examiner noted that the Veteran was complaining essentially of bilateral carpal tunnel syndrome of the right and left hands and that the Veteran reported de Quervain's disease at the base of the left thumb.  The VA examiner stated, "I do not see the service connection of this carpal tunnel syndrome and de Quervain's due to their onset after retirement for only the last three years in time."

Although the VA examiner noted that he reviewed portions of the claims file, he did not note any of the numerous service treatment records with regard to hand and wrist injuries.  The Veteran's service treatment records indicate a contusion of the left second finger in August 1961, a right wrist fracture in October 1965, a smashed right thumb in May 1970, a laceration on fifth digit of right hand in August 1970, a burned distal phalanx of the right thumb, a contusion of the right hand and a jammed right thumb in 1979.

In West v. Brown, 7 Vet. App. 70 (1994), the Court clearly indicated that the necessity of evaluation of the complete medical history applied not only to adjudicators, but also to examining physicians and that a medical examination that did not reflect reliance upon a complete and accurate history was inadequate for rating purposes and "frustrates effective judicial review."  The Board therefore concludes that an additional VA examination is needed to provide an accurate picture of the claimed disability at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (2004).

With respect to gastrointestinal complaints, the VA examiner noted that in 1962, the Veteran remembers having symptoms of heartburn, mid-epigastric pain which was "really severe" until approximately 1997.  Although the VA examiner diagnosed numerous gastrointestinal disorders, he did not provide an etiology opinion.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007). A remand is, therefore, required to afford the Veteran an adequate VA examination.

Accordingly, the case is REMANDED for the following action:

 1.  The Veteran should be afforded the appropriate VA cardiac examination to determine the etiology of all current cardiac disorders.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current cardiac diagnoses and provide an opinion as to whether it is at least as likely as not that such diagnoses are related to symptoms documented during the Veteran's active duty service.

2.    The Veteran should be afforded the appropriate VA examination to determine the etiology of any disorders manifested by joint pain, specifically in the feet, elbows, shoulders, and hands.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current joint diagnoses of the feet, elbows, shoulders, and hands and provide an opinion as to whether it is at least as likely as not that such diagnoses are related to symptoms documented during the Veteran's active duty service or are otherwise related to active service.

3.  The Veteran should be afforded the appropriate VA gastrointestinal examination to determine the etiology of all current gastrointestinal disorders.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current gastrointestinal diagnoses and provide an opinion as to whether it is at least as likely as not that such diagnoses are related to symptoms documented during the Veteran's active duty service or are otherwise related to active service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


